Scott, J.:
This appeal presents substantially the same questions which are presented by the appeal in City of New York v. Wineburgh Advertising Co. (122 App. Div. 748), decided herewith, and the same considerations which require the affirmance of the order in that case call for the affirmance of the order appealed from in this. The plaintiff filed with the department of buildings plans and specifications providing for the erection of a “ sky sign ” nine feet high and received a permit from the superintendent of buildings for the erection of such a.sign. It has proceeded to erect a sign about twenty-seven feet high. For such a sign it has filed no plans and received no permit.
The order must be affirmed, with ten dollars costs and disbursements.
Patterson, P. J., Ingraham and Lambert, JJ., concurred; Clarke, J., concurred in result.
Order affirmed, with ten dollars costs and disbursements.